UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-4279



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


RACHEL RAYNOR,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CR-03-66)


Submitted:   August 24, 2005              Decided:   September 8, 2005


Before WILKINSON, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles L. Pincus, III, CHARLES L. PINCUS, III, P.C., Virginia
Beach, Virginia, for Appellant. Laura Marie Everhart, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Rachel Raynor appeals from the district court’s order

revoking her probation and sentencing her to fifteen months’

imprisonment    followed     by    three   years     of   supervised   release.

Raynor’s    attorney   has   filed    a    brief     pursuant   to   Anders   v.

California, 386 U.S. 738 (1967), representing that, in his view,

there are no meritorious issues for appeal.                  Raynor has been

notified of her right to file a pro se supplemental brief but has

not done so.

            Raynor does not challenge the district court’s finding

that she violated the terms of her probation.                   The only issue

Raynor raises on appeal is whether the              district court abused its

discretion     in   sentencing      her    to   a    fifteen-month     term   of

imprisonment upon revocation of probation.                  The fifteen-month

sentence imposed by the district court is within the statutory

maximum.     See 18 U.S.C. § 495 (2000) (providing for a ten-year

maximum).    Because Raynor’s sentence does not exceed the statutory

maximum, we review the sentence only to determine whether it is

“plainly unreasonable.”           18 U.S.C. § 3742(a)(4) (2000).*             The


     *
      The Sixth Circuit has applied the abuse of discretion
standard when it reviewed a prison sentence following the
revocation of probation. United States v. Bujak, 347 F.3d 607 (6th
Cir. 2003).    However, they applied this standard using their
revocation of supervised release precedent, and in that precedent
they use both the abuse of discretion standard and the plainly
unreasonable standard. See United States v. Washington, 147 F.3d
490, 491 (6th Cir. 1998). As we review prison sentences following
the revocation of supervised release under the plainly unreasonable

                                     - 2 -
fifteen-month sentence was reasonable because Raynor violated her

probation responsibilities in several respects, including failing

to report to her probation officer on numerous occasions and

repeatedly failing to comply with a restitution order.

          Pursuant to Anders, we have examined the entire record

and find no meritorious issues for appeal.   Accordingly, we affirm

the district court’s judgment.   This court requires that counsel

inform his client, in writing, of her right to petition the Supreme

Court of the United States for further review.       If the client

requests that a petition be filed, but counsel believes that such

a petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.   Counsel’s motion must

state that a copy thereof was served on the client.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.


                                                          AFFIRMED




standard, we also review sentences following the revocation of
probation only to determine whether they are plainly unreasonable.

                              - 3 -